UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4380


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TAMMY HENDERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:07-cr-01206-GRA-1)


Submitted:    October 22, 2008             Decided:   November 24, 2008


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.        David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tammy Henderson appeals the district court’s judgment

entered pursuant to her guilty plea to conspiracy to make and

possess counterfeit securities, in violation of 18 U.S.C. § 513

(2000).        Counsel    for    Henderson     filed      a    brief    pursuant        to

Anders v. California, 386 U.S. 738 (1967), in which he asserts

there are no meritorious issues for appeal, but asks this court

to review whether the district court committed plain error in

determining     Henderson’s       sentence.        Henderson      filed      a   pro    se

supplemental brief in which she asserts a number of errors in

her    presentence   report       (“PSR”)    and    the       resulting      Sentencing

Guidelines range.        Finding no error, we affirm.

              Following    United    States        v.   Booker,     543      U.S.      220

(2005), a district court must engage in a multi-step process at

sentencing.       First, it must calculate the appropriate advisory

Guidelines range.         It must then consider the resulting range in

conjunction with the factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2008) and determine an appropriate sentence.

Gall v. United States, 128 S. Ct. 586, 596 (2007).                           We review

the    district   court’s       imposition    of    a   sentence       for    abuse     of

discretion.       Id. at 597; see also United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).                This court “must first ensure

that    the   district    court     committed      no   significant          procedural

error, such as failing to calculate (or improperly calculating)

                                        2
the   Guidelines      range,     treating    the    Guidelines      as   mandatory,

failing to consider the § 3553(a) factors, selecting a sentence

based    on    clearly    erroneous   facts,       or    failing    to   adequately

explain the chosen sentence--including an explanation for any

deviation from the Guidelines range.”               Gall, 128 S. Ct. at 597.

              If there are no procedural errors, we then consider

the     substantive         reasonableness     of       the     sentence.          Id.

“Substantive reasonableness review entails taking into account

the totality of the circumstances, including the extent of any

variance from the Guidelines range.”                    Pauley, 511 F.3d at 473

(internal quotation marks and citation omitted).                     Further, this

court may presume a sentence within the Guidelines range to be

reasonable.         Id.     Mere disagreement with the district court’s

exercise      of    sentencing     discretion       does      not   permit    us   to

substitute our judgment for that of the lower court.                          Id. at

473-74.       “Even if we would have reached a different sentencing

result on our own, this fact alone is ‘insufficient to justify

reversal of the district court.’”             Id. at 474 (quoting Gall, 128

S. Ct. at 597).

              Following the probation officer’s preparation of the

PSR, Henderson objected to the calculation of the intended loss

amount, as well as to the inclusion of a two-level offense level

enhancement for possession or use of device-making equipment,

pursuant       to    U.S.     Sentencing     Guidelines         Manual       (“USSG”)

                                        3
§ 2B1.1(10)(A)(i)            (2007),       and       a     two–level            enhancement        for

Henderson’s role as a leader, manager, or supervisor, pursuant

to    USSG    § 3B1.1(c).           At     the       sentencing            hearing,      Henderson

indicated that all of the objections had been resolved with the

Government, as the parties agreed that the two-level enhancement

for   possession        or    use    of    device-making                  equipment      should      be

removed,      resulting       in    a     total      offense          level       of    ten    and    a

Sentencing        Guidelines       range    of       24       to     30    months.       Henderson

received a 30-month sentence.

              In her pro se brief, Henderson asserts that the PSR

used by the district court at sentencing did not reflect the

removal      of   the   enhancement         for      possession            or    use    of    device-

making equipment and that, as a result, she received a harsher

sentence based on this allegation of “white-collar thievery.”

However, there is no indication in the record that Henderson

received      a   longer      sentence      due          to     an    enhancement         that     was

brought      to   the   court’s      attention            and      was     withdrawn       prior     to

sentencing.         Pursuant        to    Fed.       R.       Crim.       P.    32(i)(1)(C),       the

district court properly permitted the parties to comment on the

findings in the PSR and to notify the court that the enhancement

for   device-making          equipment      was          erroneously            included      in   the

Guidelines        calculation       and    should          be      removed.            Accordingly,

Henderson’s claim is without merit.



                                                 4
            Henderson also contends the district court improperly

calculated the intended loss amount and erroneously included a

two–level   enhancement         for   her    role    as    a   leader,      manager,   or

supervisor.       While she originally objected to the PSR’s findings

in regards to these two issues, Henderson stated at sentencing

that those objections had been resolved with the Government.

Accordingly, with no disputed issues presented at the sentencing

hearing,    the    district     court    properly         accepted    the    undisputed

portions of the PSR as findings of fact.                       See Fed. R. Crim. P.

32(i)(3)(A).       Because Henderson failed to raise any objections

to the PSR, the district court did not err in determining the

intended    loss    amount      or    imposing      the    leadership       enhancement

without requiring the Government to prove the underlying facts.

            Finally, in her Anders brief, Henderson contends that

she   received     an    unreasonable        sentence.          At    the    sentencing

hearing, the district court appropriately treated the Guidelines

as advisory, considered the relevant factors under § 3553(a),

and   sentenced         Henderson       within       the       properly      calculated

Guidelines range.            Because Henderson has failed to demonstrate

her    sentence         is     either       procedurally         or      substantively

unreasonable, we find that the sentence imposed by the district

court was reasonable and should be affirmed.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                            5
We therefore affirm the district court’s judgment.                   This court

requires   that     counsel    inform   his    client,   in   writing,    of   her

right to petition the Supreme Court of the United States for

further    review.     If     the   client    requests   that   a   petition    be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was   served   on    the    client.     We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                        6